internal_revenue_service number release date index number ---------------------------- ---------------------------------------------------------- ------------------------------------------ -------------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b6 plr-144856-10 date date legend legend taxpayer ------------------------------------------------------ ------------------------ ------------------------------------------- --------------------------------- ---------------------------------- --------------------------------------- ---------------------------------------------------- -------------------------------- ----------------------------------------- ---------------------- company corp a corp b corp c corp d corp e corp f corp g location a -------------------------- state a ------------- state b ------------ state c ------------ state d ------------ plant ------------------------------------------- additive --------------------- additive ------------------------------------ test rep ----------------------------------- test rep ------------------------------ coal seam ------------------------------------ coal seam --------------------------------------------------- a mines b mines dollar_figurex ------------------------------------------ --------------------------------------------------------------------------------- -------- plr-144856-10 -------- -------- dollar_figurey dollar_figurez date -------- -------------------------- dear -------------- this is in response to your request for rulings submitted by your authorized representative concerning the federal_income_tax consequences of the transaction described below taxpayer has represented the facts to be as follows taxpayer is a state a limited_liability_company that is classified as a partnership for federal_income_tax purposes taxpayer is a calendar_year taxpayer and employs the accrual_method of accounting for both book and tax purposes the members of taxpayer are corp a a state a limited_liability_company and corp b a state a corporation corp a is a wholly-owned subsidiary of corp b pursuant to sec_301_7701-3 of the federal_income_tax regulations corp b has elected to treat corp a as a corporation for federal_income_tax purposes corp b is wholly- owned by corp c which is wholly-owned by corp d corp a and corp b file a consolidated federal_income_tax return with corp d which is the parent of the affiliated_group corp d and its affiliates are calendar-year taxpayers and employ the accrual_method of accounting for book and tax purposes corp b is engaged in the business of developing and managing various energy- related projects throughout the united_states including backup power generation projects power-house operations cogeneration facilities coke batteries and similar energy-related projects corp d is the holding_company for a number of operating companies engaged in energy-related businesses corp d is also the parent company of corp e the regulated public electric utility for a portion of state b other subsidiaries of corp d sell coal and coal transportation services throughout the united_states taxpayer will purchase of the membership interests in company from corp b effective january taxpayer intends for the acquisition of of the membership interests in company to be treated as an acquisition of the assets of company including facility and facility no the facilities for federal_income_tax purposes consequently references to taxpayer and company are used interchangeably company constructed facility and facility no as two independent and separate units designed to produce refined_coal facility and facility no are located at plant corp e and corp f each own an undivided_interest in plant neither corp e nor its affiliates own an interest in corp f and corp f does not own an interest in corp e or its affiliates plant is composed of two coal-fired generating units with an electric plr-144856-10 generating capacity of approximately megawatts each plant consumes approximately five million tons of coal a year facility and facility no are operated to produce refined_coal that is sold to corp e a portion of the refined_coal is resold by corp e to corp f based upon corp f’s undivided_interest in plant all of the refined_coal is used as a fuel at plant to produce steam for the generation of electricity facility and facility no are each capable of being operated as a separate_unit or separate refined_coal production facilities to produce refined_coal a report relocation report prepared by an outside consultant describes the components and design of the two facilities the relocation report concludes that the major equipment certain auxiliary equipment and the structural steel support for each unit is independent of the other unit and can be relocated without affecting the capability of either unit to produce refined_coal many of the items of common equipment are very site specific and generally would not be compatible with a new site and disassembly of a unit and installation at a new site is a routine project that can be easily accomplished and relocation of one unit would only require the duplication of certain common equipment and civil works and foundations which are relatively minor in the context of the complete production line facility no will be physically isolated from facility and will no longer be operated to provide refined_coal to plant in the future facility no may be relocated to another location in that case all of the essential components of facility no will be relocated and retained description of the process and feedstock the process at issue for production of refined_coal involves the mixing of proprietary chemicals additives with feedstock coal prior to combustion the process the patent for the process is owned by corp g and is sublicensed to company test results described herein have shown that when mixed with coal the proprietary additives result in reduced nox so2 and mercury emissions during combustion different chemicals are targeted at specific pollutants based on the characteristics of the feedstock coal burned at plant taxpayer has chosen a combination of additives that target the reduction of nox and mercury in the case of nox taxpayer understands that additive is believed to cause a portion of the nox to adhere to or react with the additive so that it can be captured and is not emitted in the case of mercury taxpayer understands that additive is believed to react with the elemental mercury in the feedstock coal so that it is converted into a chemical species of mercury mercury oxide that can be effectively captured by particulate control devices emissions reduction testing plr-144856-10 corp c engaged the research center of a prominent university the center to conduct tests on behalf of company at its pilot-scale combustion furnace ctf to determine the emission reductions associated with burning the refined_coal compared to the feedstock coal corp c has been working with the center for several years in order to investigate and understand the ability of the additives to reduce emissions the center reports described below state the ctf has been extensively used to research and investigate sox and nox emissions and the transformation of toxic trace metals hg mercury as and pb during the combustion of coal and other fuels or waste materials the ctf is capable of producing gas and particulate samples that are representative of those produced in industrial and full-scale pulverized coal-fired boilers for purposes of qualifying the refined_coal produced at the facilities the center conducted pilot-scale combustion tests at its ctf in test rep on the blend of feedstock coals burned at plant because the facilities were not yet in service_center reports that it mixed the coal and additives in a manner consistent with the mixing that would occur at the facilities the center reports explain that combustion gas analysis is provided by continuous emission monitors cems at two locations the furnace exit which is used to monitor and maintain a specified excess air level for all test periods and the outlet of the particulate control device which is used to assess any air inleakage that may have occurred so that emissions of interest sampled at the back end of the system can be corrected for the dilution caused by the inleakage flue gas analyses were obtained from the duct at the outlet of the electrostatic precipitator esp flue gas mercury measurements were obtained separately by a continuous mercury monitor located at the flue gas ducting at the exit of the particulate control device the center conducted a series of tests on the feedstock and refined_coal blends measuring the emissions with these devices test report states that the test results indicate that the blend of coal and additives achieved the required reductions in both nox and total mercury emissions both determined on a lb btu basis to satisfy the requirements of at least nox reduction and at least mercury reduction the test report states that it is expected the emissions reduction reported would be achieved at full scale using the additive levels tested in addition corp c engaged the center to conduct tests in test rep on feedstock and refined_coal samples collected from the facilities during normal operations test report states that the test results indicate the refined_coal samples achieved the required reductions in both nox and total mercury emissions both plr-144856-10 determined on a lb btu basis to satisfy the requirements of at least nox reduction and at least mercury reduction test report states that it is expected the emission reduction reported would be achieved at full scale using the additive levels in the refined_coal tested coal plant currently burns subbituminous coals from a number of mines in location a located in state c and state d the coal rank of all of location a coal burned at plant is classified by the american society of testing materials as subbituminous c coal with a gross calorific value of --------to --------btu lb the source of all of the state c location a coal burned at plant is coal seam the specific mines on coal seam at which the coal is currently mined are the a mines the source of all of the state d location a coal burned at plant is coal seam and splits of those seams the specific mines on coal seam at which the coal is currently mined are the b mines the coal blend burned at plant contain sec_80 to state c location a coal and to state d location a coal variations in the coal blend result from the supply and availability of the state c location a and state d location a coals corp c requested that the center test blends of coal that represent the range of blends to be used at plant as described above the coal blend burned at plant contain sec_80 to state c location a coal and to state d location a coal accordingly the center tested a state c location a coal state d location a coal blend a state c location a coal and two blends within that range for purposes of this ruling_request the term tested coal refers to coal or a blend of coals from to state c location a coal and to state d location a coal the center reports that based on numerous test results over the past year refined_coal produced from all possible fuel blends are expected to meet the emissions reduction requirements outlined in sec_45 the center reported that the emission reduction requirements were met for fuels representing state c coal state c state d coal blend and blends within that range the endpoint fuels were prepared at the center for testing while the blends were produced at plant in each case the center states that the refined_coal met the required emission reduction requirements when compared with the feedstock coal further the center reports that it analyzed the variability of fuel n2 and fuel mercury contents between coals from state c and coals from state d since nox and mercury emissions are of primary concern in each case the center states that it is expected that higher fuel n2 and mercury contents will lead to higher emissions of both nox and mercury respectively the center concluded that the n2 and mercury levels from the many samples tested appear typical for many location a coals and would not be expected to change dramatically from one shipment to another after reviewing the average levels of n2 and mercury against the combustion test results the center plr-144856-10 concluded that any fuel blend tested would represent the range of fuels commonly fired by plant and could be expected to achieve the required reductions company expects to continue to operate with the blends and additive levels discussed in the center reports which would be consistent with long-term patterns for coal consumed by plant if so samples will be taken for redetermination testing within six months after the last emissions test satisfying the qualified_emission_reduction requirement thereafter within six months after such date another set of samples will be taken for redetermination testing in each case samples of feedstock and samples of refined_coal will be obtained from the facilities using automatic samplers this sampling and testing procedure is intended to satisfy the six-month redetermination requirement set forth in section dollar_figure of notice_2010_54 irb date the notice although company does not currently anticipate making changes to its coal feedstock or additive levels additional testing will be conducted prior to i adding coal from any other coal seam or rank to the facilities’ coal feedstock mix ii changing the minimum or maximum percentages of the coal feedstock blend ie using less than state c or more than state d or iii changing the minimum levels of additives such testing will include testing of samples at the endpoints of the new coal feedstock blend and at intermediate blends between the endpoints as the qualified expert advises is necessary to conclude that a qualified emissions reduction would be expected for any combination within the limits of the blend in the case of a change in additive levels tests will also be run at the new minimum levels of additive as the qualified expert advises is necessary to conclude that a qualified emissions reduction will be expected for the new levels of additive the process license agreement under the process license agreement license agreement corp g granted a license to corp c to use the process corp c provided certain services to corp g in lieu of paying an initial license fee to corp g upon execution of the license agreement for_the_use_of the process at certain designated sites corp c has or will make royalty payments to corp g equal to i dollar_figure y per ton of coal feedstock subjected to the process during the first three years of the term of the license agreement and ii dollar_figure x per ton thereafter the initial term of the license agreement at the designated sites is ten years the initial term automatically extends for an additional ten year period unless earlier terminated for cause as set forth in the license agreement corp c subsequently entered into the sublicense with the company to use the process at the facilities under the sublicense the company assumes all obligations and liabilities of corp c under the license agreement with respect to the use of the process at the facilities the company will make royalty payments to corp c equal to i dollar_figure y per ton of coal feedstock prior to ---------------------- and dollar_figure x per ton of feedstock plr-144856-10 thereafter until the effective date of federal or state regulations requiring the plant to reduce or otherwise control mercury emissions and ii dollar_figurez per ton of coal feedstock on and after the effective date of federal or state regulations requiring the plant to reduce or otherwise control mercury emissions currently anticipated to be ------- this increase in royalty payments reflects the value of the technology as an alternative to the construction and operation of pollution_control_equipment for mercury emission control the sublicense will terminate on date unless the license agreement is earlier terminated unless the sublicense is extended the company will not be able to produce refined_coal beyond date rulings requested based on the foregoing taxpayer has requested that we rule as follows the refined_coal produced by using the process constitutes refined_coal within the meaning of sec_45 of the internal_revenue_code provided that such refined_coal is produced by taxpayer from feedstock coal that is the same source or rank as the tested coal and provided further that the refined_coal satisfies the qualified_emission_reduction test testing by the center for qualified emission reductions as set forth in its test reports satisfies the requirements of notice_2010_54 taxpayer may establish a qualified_emission_reduction through testing by the center at its combustion research facility or similar pilot-scale combustion testing facilities under notice_2010_54 regardless of subsequent normal fluctuations in operating conditions and emissions at the plant provided that the feedstock coals during any determination_period are from the same coal seams and of the same rank as tested coal all feedstock coal that satisfies that criteria shall be treated as feedstock coal of the same source or rank for purposes of section dollar_figure of notice_2010_54 regardless of the mine from which such feedstock coal is purchased provided facility or facility no was placed_in_service prior to date within the meaning of sec_45 relocation of facility or facility no to a different location after date or replacement of part of a facility or facility no after that date will not result in a new placed_in_service_date for facility for purposes of sec_45 provided the fair_market_value of the used_property is more than percent of the total fair_market_value of relocated facility or facility no at the time of relocation or replacement plr-144856-10 law and rationale process and testing of refined_coal sec_45 of the code generally provides a credit against federal_income_tax for_the_use_of renewable or alternative resources to produce electricity or fuel for the generation of steam sec_45 of the code provides that in the case of a producer of refined_coal the credit available under sec_45 of the code for any taxable_year shall be increased by an amount equal to dollar_figure5 per ton of qualified refined_coal i produced_by_the_taxpayer at a refined_coal_production_facility during the 10-year period beginning on the date that the facility was originally placed_in_service and which is ii sold by the taxpayer to an unrelated_person during such 10-year period and such taxable_year for purposes of sec_45 of the code section dollar_figure of notice_2010_54 provides that the term refined_coal means a fuel which -- i is a liquid gaseous or solid fuel including feedstock coal mixed with an additive or additives produced from coal including lignite or high carbon fly ash including such fuel used as a feedstock ii is sold by the taxpayer with the reasonable expectation that it will be used for purpose of producing steam and iii is certified by the taxpayer as resulting when used in the production of steam in a qualified_emission_reduction section dollar_figure of the notice provides that the term qualified_emission_reduction means in the case of refined_coal produced at a facility placed_in_service after date a reduction of at least twenty percent of the emissions of nitrogen oxide and at least of the emissions of either sulfur dioxide or mercury released when burning the refined_coal excluding any dilution caused by materials combined or added during the production process as compared to the emissions released when burning the feedstock coal or comparable coal predominantly available in the marketplace as of date in the case of production at a facility placed_in_service before date a reduction of at least percent of the emissions of nox and at least percent of the emissions of either so2 or mercury released when burning the refined_coal excluding any dilution caused by materials combined or added during the production process as compared to the emissions released when burning the feedstock coal or comparable coal predominantly available in the marketplace as of date sec_45 of the code generally provides that the term refined_coal_production_facility means a facility which is placed_in_service after date and before date section dollar_figure of notice_2010_54 generally provides that a qualified emissions reduction does not include any reduction attributable to mining processes or processes that would be treated as mining as defined in sec_613 a c or i if performed by the mine owner or operator accordingly in determining whether a plr-144856-10 qualified_emission_reduction has been achieved the emissions released when burning the refined_coal must be compared to the emissions that would be released when burning the feedstock coal feedstock coal is the product resulting from processes that are treated as mining and are actually applied by a taxpayer in any part of the taxpayer's process of producing refined_coal from coal sec_613 of the code describes treatment processes that are not considered as mining unless they are provided for in sec_613 or any necessary or incidental to a process provided for in sec_613 any cleaning process such as a process that uses ash separation dewatering scrubbing though a centrifugal pump spiral concentration gravity concentration flotation application of liquid hydrocarbons or alcohol to the surface of the fuel particles or to the feed slurry provided such cleaning does not change the physical or chemical structure of the coal and drying to removed free water provided such drying does not change the physical or chemical identity of the coal will be considered as mining section of the notice provides in part that emissions reduction may be determined using continuous emission monitoring system cems field testing section a provides in part that cems field testing is testing that meets all the following requirements i the boiler used to conduct the test is coal-fired and steam-producing and is of a size and type commonly used in commercial operations ii emissions are measured using a cems iii if epa has promulgated a performance standard that applies at the time of the test to the pollutant emission being measured the cems must conform to that standard iv emissions for both the feedstock coal and the refined_coal are measured at the same operating conditions and over a period of at least hours during which the boiler is operating at a steady state at least percent of full load v a qualified_individual verifies the test results in a manner that satisfies the requirement of section b section of the notice provides that methods other than cems field testing may be used to determine the emissions reduction if a method other than cems field testing is used the service may require the taxpayer to provide additional proof that the emission reduction has been achieved the permissible methods include a testing using a demonstration pilot-scale combustion furnace if it established that the method accurately measures the emission reduction that would be achieved in a boiler described in section a a i and a qualified_individual verifies the test results in a manner that satisfies the requirements of section c i ii v and vi of the notice b a laboratory analysis of the feedstock coal and the refined_coal that complies with a currently applicable epa or astm standard and is permitted under section b i or ii section of the notice provides that a taxpayer may establish that a qualified_emission_reduction determined under section dollar_figure applies to production from a facility by a determination or redetermination that is valid at the time the production plr-144856-10 occurs a determination or redetermination is valid for the period beginning on the date of the determination or redetermination and ending with the occurrence of the earliest of the following events i the lapse of six months from the date of such determination or redetermination ii a change in the source or rank of feedstock coal that occurs after the date of such determination or iii a change in the process of producing refined_coal from the feedstock coal that occurs after the date of such determination or redetermination section of the notice provides that in the case of a redetermination required because of a change in the process of producing refined_coal from the feedstock coal the redetermination required under section dollar_figure must use a method that meets the requirements of section in any other case the redetermination requirement may be satisfied by laboratory analysis establishing that - a the sulfur s or mercury content of the amount of refined_coal necessary to produce an amount of useful energy has been reduced by at least percent percent in the case of facilities placed_in_service after date in comparison to the s or mercury content of the amount of feedstock coal necessary to produce the same amount of useful energy excluding any dilution caused by materials combined or added during the production process b the s or mercury content of both the feedstock coal and the refined_coal do not vary by more than percent from the s and mercury content of the feedstock coal and refined_coal used in the most recent determination that meets the requirements of the notice finally section dollar_figure of the notice provides that the certification requirement of sec_3 c of the notice is satisfied with respect to fuel for which the refined_coal credit is claimed only if the taxpayer attached to its tax_return on which the credit is claimed a certification that contains the following a a statement that the fuel will result in a qualified emissions reduction when used in the production of steam b a statement indicating whether cems field testing was used to determine the emissions reduction if cems field testing was not used to determine the emissions reduction a description of the method used a statement that the emissions reduction was determined or redetermined within the six months preceding the production of the fuel and that there have been no changes in the source or rank of feedstock coal used or in the process of producing refined_coal from the feedstock coal since the emissions reduction was determined or was most recently determined and a declaration signed by the taxpayer in the following form under penalties of perjury i declare that i have examined this certification and to the best of my knowledge and belief it is true correct and complete addition or improvement to an existing facility sec_45 of the code provides that a refined_coal_production_facility must be placed_in_service within certain timeframes for purposes of the refined_coal credit allowable with respect to steel_industry_fuel the facility or any modification to the plr-144856-10 facility must be placed_in_service before date for purposes of the refined_coal credit allowable with respect to refined_coal other than steel_industry_fuel the facility must be placed_in_service after date and before date section dollar_figure of the notice provides that the year in which property is placed_in_service is determined under the principles of sec_1_46-3 of the regulations ie when the property is placed in a condition or state of readiness and availability for a specifically assigned function section dollar_figure of the notice provides that a refined_coal_production_facility will not be treated as placed_in_service after date if more than percent of the facility’s total value the cost of the new property plus the value of the used_property is attributable to property placed_in_service on or before date the notice also states that the irs will not issue private letter rulings relating to when a refined_coal_production_facility has been placed_in_service with respect to the first issue the process starts with several chemical additives added to the feedstock coal prior to its combustion in a furnace the additives provide the chemical structure that results in the reduction of emissions from nox so2 and mercury during combustion section dollar_figure of the notice provides generally that a qualified_emission_reduction does not include any reduction attributable to mining processes or processes that would be treated as mining as further defined in the code if performed by the mine owner or operator sec_613 describes certain treatment processes that are not considered as mining unless they are provided for in sec_613 or are necessary or incidental to a process provide for in sec_613 of the code for example of the notice provides in part that any cleaning process such as the application of liquid hydrocarbons or alcohol to the surface of the fuel particle or to the feed slurry provided such cleaning does not change the physical or chemical structure of the coal will be considered mining in the instant case the process is not a mining process further section dollar_figure of the notice clarifies sec_45 of the code and specifically provides that refined_coal includes feedstock coal mixed with an additive or additives thus additive processes which mix certain chemicals or other additives with the coal in order to achieve emission reductions may qualify for the production_tax_credit for refined_coal additionally section dollar_figure defines comparable coal as coal that is of the same rank as the feedstock coal and that has an emissions profile comparable to the emissions profile of the feedstock coal accordingly we conclude that the coal produced by using the process constitutes a refined_coal within the meaning of sec_45 of the code provided that the refined_coal i is produced_by_the_taxpayer from feedstock coal that is the same source or rank as the tested coal and ii satisfies the qualified_emission_reduction test stated in sec_45 of the code with respect to the second issue section of the notice provides that any permissible testing method provided for in the notice can be used in emission testing for any pollutant that is a taxpayer can use different testing methods for each of nox so2 or mercury provided the method used for any pollutant is a permissible method section provides that an emission test establishing a qualified_emission_reduction qualifies the refined_coal for a six-month period provided there is no plr-144856-10 change in the process for producing the refined_coal or in the source or rank of the feedstock coal therefore a taxpayer must redetermine the emission reductions to qualify for the succeeding six-month period using one or more approved methods section provides that in the context of redetermination that the redetermination requirement may be satisfied by laboratory analysis establishing either that i the sulfur or mercury content of the amount of refined_coal necessary to produce an amount of useful energy has been reduced by at least in the case of facilities placed_in_service after date in comparison to the sulfur or mercury content of the amount of useful thermal energy excluding any dilution used by materials combined or added during the production process or ii the sulfur or mercury content of both the feedstock coal and the refined_coal do not vary by more than from the sulfur or mercury content of the feedstock coal and refined_coal used in the most recent determination that meets the requirements of the testing methods for emissions reductions in section dollar_figure of the notice in the instant case corp c engaged the center to conduct test at its ctf to determine the emission reductions associated with burning the refined_coal product compared to the feedstock for purposes of qualifying the refined_coal produced at the facilities the center conducted pilot-scale combustion tests at its ctf in test rep on the blend of feedstock coals burned at the plant because the facilities were not yet in service the center mixed the coal and additives in a manner consistent with the mixing that would occur at the facilities in test rep the center conducted tests on feedstock and refined_coal product samples collected from and produced by the facilities in test report the center reported that the test results indicated that the blend of coal and additives achieved the required emissions reductions the test results in test rep indicated that the refined_coal samples achieved the required emissions reductions based on the foregoing we conclude that testing by the center for qualified emission reductions as set forth in its test reports satisfies the requirements of notice_2010_54 taxpayer may establish a qualified_emission_reduction through testing by the center at its combustion research facility or similar pilot-scale combustion testing facilities under notice_2010_54 regardless of subsequent normal fluctuations in operating conditions at the plant with respect to the third issue the emissions profile of the refined_coal product is compared to the emissions profile of either the feedstock coal or a comparable coal predominantly available in the market place as of date section dollar_figure of the notice provides that a comparable coal is defined as coal that is of the same rank as the feedstock coal and that has an emissions profile comparable to the emissions profile of the feedstock coal section dollar_figure provides that a determination or redetermination of a qualified emissions reduction is valid until the occurrence of the earliest of the following events six months have passed since the date of such determination or redetermination a change in the source or rank of feedstock coal that occurs after plr-144856-10 the date of such determination or redetermination or a change in the process of producing refined_coal that occurs after the date of such determination or redetermination accordingly we conclude that provided that the feedstock coals during any determination_period are from the same coal seams and of the same rank as tested coal all feedstock coal that satisfies that criteria shall be treated as feedstock coal of the same source or rank for purposes of section dollar_figure of notice_2010_54 regardless of the mine from which such feedstock coal is purchased with respect to the fourth issue we understand that facility or facility no may be relocated to another location in the future in that case all of the essential components of facility or facility no will be relocated and retained similarly during the life of facility or facility no it may be necessary to replace certain major components in the event of relocation of facility or facility no or replacement of a component there should be no change in the placed_in_service_date of facility or facility no as long as the test described in dollar_figure of the notice has been met based on the foregoing we conclude that provided facility or facility no was placed_in_service prior to date within the meaning of sec_45 relocation of facility or facility no to a different location after date or replacement of part of facility or facility no after that date will not result in a new placed_in_service_date for facility or facility no for purposes of sec_45 provided the fair_market_value of the used_property is more that percent of relocated facility’s or facility no 2’s total fair_market_value at the time of relocation or replacement no opinion is expressed regarding any other issue not specifically addressed in this ruling letter in particular no opinion is expressed with respect to whether taxpayer is the producer of the refined_coal for purposes of sec_45 of the code or the facilities were in fact placed_in_service prior to date in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-144856-10 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent we are sending a copy of this letter_ruling to the industry director sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries
